Title: Recipients of Appendix to the Notes on the State of Virginia, [ca. April 1800]
From: Jefferson, Thomas
To: 



[ca. April 1800]



Loganian Appendix





C. Thompson





all those who gave me informatn



G.W.





E.P.





Madison





mr Jackson. Congr.





Granger. Conn.





J. Dickinson





S. Adams.
Heath.
Gerry



Dyer.





Rush





Barton





Wistar





Priestly





Cooper





A. Stuart
Law.
<Dr. Thornton>



Monroe
White.
<J. Mason>




Scott




Giles Lear





Judge Campbell





Hawkins





Burr.
<Chr. Livingston>



Sullivan





Irvine





Dowse





Langdon





Elwees





Alexr. Wolcot





P. Edwards.





Holt.





Howell





Govr.





Lt. Govr. Bowen.





Dearborne.





Govr. Robinson






Payne.



√
Chr. Livingston






<Burr.>





Floyd





L’hommedieu





Mc.kean





Brackenridge





Logan.





Cox





C. Pinckney





Butler.





J. Mercer.





Thornton





J. Mason.





Ramsay
Freneau




Tucker





Jackson





Walton





Ogden





Linn





Miller





Gates.
Clinton




D. Smith. Tenissee





Thos. Blount





Genl. Mc.Dowell




√
E. Livingston





<Mason.>





<J. Nichs.>





<Gallatin>





<E. Livingston>





Genl Gibson





Judge Innes.





Breckenridge





Dr. Brown





Eben. Zane





Riddick





Heckewelder





Wm. Robinson





Mann Page





John Page





Dr. Jones.





Jones printer





Lewis Willis






Mercer





Minor





Brooke





Harvey





Currie





P. N. Nicholas





Tazewell





Wickam





Bell





N. Lewis





Lindsay





F. Walker





Maury





F. Maury





TMR.





JWE





[…]





[Dr.] […]




√
Govr. Mc.kain




√
Tenche Coxe.





Genl. Mc.Dowell




√
Colo Burr




√
Jarvis




√
S. Adams




√
Sullivan.




√
Gerry





Genl. Wm. Floyd. Brookhaven



Mr. Niles




√
Chancellr Livingston





Thos. Blount




√
Logan.




√
L’Hommedieu




√
Logan.




√
Irving.




√
Dallas




√
Madison




